*1584Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered July 30, 2009, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant pleaded guilty to one count of attempted burglary in the second degree in satisfaction of a pending indictment. In accordance with the plea agreement, defendant waived his right to appeal and was sentenced as a second felony offender to a prison term of four years and postrelease supervision of five years. He appeals and we affirm.
County Court’s explanation of an appeal waiver during the plea colloquy and defendant’s expressed understanding of its effect, accompanied by the detailed written waiver of appeal that defendant reviewed with counsel and executed, demonstrate that he knowingly, voluntarily and intelligently waived his right to appeal (see People v Pump, 67 AD3d 1041, 1041 [2009], lv denied 13 NY3d 941 [2010]; People v Anderson, 63 AD3d 1191, 1192-1193 [2009], lv denied 13 NY3d 794 [2009]). Although defendant was not advised of the maximum potential sentence he could receive when he entered into that waiver, it nevertheless forecloses our review of his contention that the sentence imposed is harsh and excessive, as he was aware of the specific sentence to be imposed (see People v Kirkland, 2 AD3d 1063, 1063 [2003]; People v Grant, 294 AD2d 671, 672-673 [2002], lv denied 98 NY2d 730 [2002]; see also People v Lopez, 6 NY3d 248, 256 [2006]).
Cardona, P.J., Rose, Lahtinen, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.